 


114 HR 4438 IH: Drinking Water Contamination Emergency Supplemental Appropriations Act, 2016
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 4438 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2016 
Mrs. Miller of Michigan introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making emergency supplemental appropriations to the Environmental Protection Agency to assist the State of Michigan and its residents impacted by the contaminated water crisis. 
 
 
1.Short titleThis Act may be cited as the Drinking Water Contamination Emergency Supplemental Appropriations Act, 2016. 2.Emergency AppropriationFor an additional amount for fiscal year 2016 to the Environmental Protection Agency for making a grant to the State of Michigan to replace pipes, pipe fittings, and other drinking water infrastructure that are not lead free (as defined in section 1417(d) of the Safe Drinking Water Act (42 U.S.C. 300g–6(d))), there is appropriated, out of any money in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until expended: Provided, That the Administrator of the Environmental Protection Agency shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds beginning not later than 60 days after enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.   
 
